Citation Nr: 1020743	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran's claim was remanded by the 
Board in October 2009 for additional development.

While the Board notes that the Veteran submitted additional 
evidence since the most recent supplemental statement of the 
case (SSOC) of record, it is further noted that the evidence 
in question amounts to contentions by the Veteran which have 
already been established, in addition to alleging 
inadequacies from the most recent VA examinations of record.  
As such, prior consideration by the RO is not necessary in 
this case.  With regard to the second point, the Board has 
addressed the adequacy of the Veteran's most recent VA 
examinations in detail below, finding that each VA 
examination of record is adequate upon which to base an 
opinion with regard to the Veteran's unemployability.  The 
Veteran also submitted a statement from his spouse. The 
Veteran's representative waived initial RO consideration of 
the recently submitted evidence.  See May 10, 2010 Informal 
Hearing Presentation. 


FINDINGS OF FACT

1.  The Veteran meets the schedular criteria for TDIU

2.  The Veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
November 2005 informed the Veteran of the information 
necessary to substantiate the claim for TDIU.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  As the Board has concluded that the 
Veteran's disabilities do not warrant a grant of TDIU at this 
time,  information with regard to the assignment of a 
disability rating and effective date is not required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  The Board notes that the Veteran's Social 
Security Administration (SSA) records are included in his 
claims file.  As such, there is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this 
case, the Veteran was afforded audiological, genitourinary, 
and psychological VA examinations pertaining to his claim for 
TDIU in January 2010.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA 
examinations obtained in this case are adequate, as each is 
predicated on a reading of pertinent medical records and is 
responsive to the medical questions raised in this case.  

The Veteran claimed, in a statement dated April 2010, that 
his January 2010 audiological examiner noted excellent word 
recognition, bilaterally, but failed to indicate that that 
the Veteran required the use of hearing aids.  As noted 
below, the examiner did diagnose the Veteran with bilateral 
sensorineural hearing loss to a greater degree than that 
diagnosed during the Veteran's previous examination.  
Therefore, the Veteran's contention that his hearing had 
worsened is supported by the evidence of record.  As 
explained below, however, a worsening of one service-
connected disability, to a degree that remains non-
compensable, is not the basis for the award of TDIU.  

Further, the Veteran argued that the psychiatric examination 
of January 2010 was inadequate, as the examiner was not a 
"compassionate physician."  While the Veteran disagreed 
with the examiner's conclusions (noting the "ironic" 
statements of the examiner with regard to reduced reliability 
and productivity, contrasted with the examiner's assessment 
that the Veteran was not precluded from employment), evidence 
of specific inadequacy on the part of the psychiatric 
examiner was not presented.

Finally, the Veteran questioned the adequacy of the January 
2010 genitourinary examination.  The Veteran stated that his 
volunteer work was "used against" him.  Once again, this is 
a contention on the part of the Veteran, as opposed to a 
specific allegation regarding an inadequate VA examination.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2009).  The opinions are thorough and supported by the 
record.  The opinions noted above are therefore adequate upon 
which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities be 
rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent and when it is found 
that those disabilities are sufficient to produce 
unemployability without regard to advancing age.  If 
unemployability is the result of a single service-connected 
disability, that disability must be rated at 60 percent or 
more.  If it is the result of two or more service-connected 
disabilities, at least one must be ratable at 40 percent or 
more, with the others sufficient to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or 
one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  See 38 C.F.R. § 4.16(a) 
(2009).

At present, the Veteran is service connected for prostate 
cancer, with a 60 percent disability evaluation; 
posttraumatic stress disorder (PTSD), with dysthymic 
disorder, resulting in a 50 percent disability evaluation; 
tinnitus at 10 percent; and he has non-compensable ratings 
for hearing loss and erectile dysfunction.  The combined 
disability rating is 80 percent.  Thus, the Veteran has met 
the schedular criteria, per 38 C.F.R. § 4.16(a).  Therefore, 
the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).

Post-service, the Board notes that the Veteran suffered a 
work injury in 1982.  At that time, the Veteran's right arm 
was caught between two railroad cars.  He subsequently fell, 
and one of the cars ran over his left leg.  After being 
rushed to intensive care, both limbs were amputated.  See 
Treatment report, November 1, 1982.  The Veteran reported 
that he has been unable to work since that accident, and he 
is in receipt of worker's compensation and Social Security 
Administration (SSA) disability payments as a result of these 
amputations.  See VA examination report, May 4, 2006.

For the Veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In this case, 
the Veteran reported that he left high school in the tenth 
grade and then completed his G. E. D.  On the Veteran's 
application for SSA benefits, he reported that he was a 
laborer.

The ultimate question is whether the Veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

During an April 2005 VA genitourinary examination, the 
Veteran denied lethargy, weakness, anorexia, weight loss, or 
weight gain.  He reported a history of urinary incontinence 
(requiring the use of six pads per day and two at night), 
daytime frequency, and post-void dribbling.  The Veteran 
denied any history of hospitalization within the prior year.  
The examiner diagnosed the Veteran with a history of a 
radical prostatectomy, performed in February 2002, with no 
signs of recurrent prostate cancer.  While significant 
urinary incontinence and total erectile dysfunction were 
noted, the examiner did not state that the Veteran was 
unemployable as a result of these symptoms.  See VA 
examination report, April 12, 2005.  

A May 2006 VA genitourinary examination noted that the 
Veteran had incontinence most likely due to his 
adenocarcinoma surgery, but noted that the extent to which 
this limited the Veteran's daily activities was undetermined.  
The examiner did note that the Veteran stated that he had to 
be near a bathroom at all times because of urge incontinence, 
but the examiner made no comment regarding the impact of this 
disability on the Veteran's employability.  See VA 
examination report, May 3, 2006.

Following the Veteran's May 2006 VA audiological examination, 
in which the Veteran was diagnosed with mild sensorineural 
hearing loss, right ear, and moderate high frequency 
sensorineural hearing loss, left ear, as well as tinnitus, 
the examiner did not opine as to whether the Veteran's 
hearing loss or tinnitus would have a significant affect on 
his ability to maintain gainful employment.  See VA 
examination report, May 3, 2006.

The Veteran was also afforded a VA psychological examination 
in May 2006.  The Veteran was on time for his appointment, 
casually dressed, and well groomed.  Though the Veteran 
presented with prosthetic devices in place of his right arm 
and left leg, it was noted that those devices were the result 
of a post-service work accident, as opposed to an in-service 
injury.  The Veteran was alert and oriented throughout the 
interview, interacted in a polite manner, and was even-
tempered with no acute distress.  There was no evidence of 
any psychotic symptomatology.  This thought processes were 
connected, coherent, and relevant.  His memory was intact for 
recent and remote events, and his affect was consistent with 
the content of his speech.

The Veteran complained of irritability since the removal of 
his prostate three years prior.  He noted that his ability to 
sleep had improved over the years.  The Veteran stated that 
he had not received post-service psychiatric treatment, and 
he was not proscribed psychiatric medication.  The Veteran 
did not exhibit symptoms of diminished interest or 
participation in significant activities, nor did he exhibit 
feelings of estrangement or detachment from others.  
Ultimately, the examiner noted that the Veteran did 
experience symptoms of PTSD, though he did not meet the full 
criteria for that disorder.  The Veteran's May 2006 VA 
psychiatric examiner stated that the Veteran was unemployable 
due to his physical condition, however it was not noted as to 
whether his mental disorder would significantly affect his 
employment opportunities.  See VA examination report, May 
2006.

During his VA psychiatric examination in March 2009, the 
examiner opined that the Veteran's mental discomfort may 
cause difficulties when interacting with others, and would 
reduce communication effectiveness.  The examiner further 
noted that this difficulty would likely cause work 
inefficiency and a lack of productivity.  Following cognitive 
testing, the examiner stated that thought process appeared 
slow, but that it would not likely impact his vocational 
functioning.  See VA examination report, March 2009.

An additional audiological examination was performed in 
January 2010.  The Veteran was diagnosed with moderate 
sensorineural hearing loss, with excellent speech 
discrimination, right ear, and moderately severe 
sensorineural hearing loss, with excellent speech 
discrimination, left ear.  He was also diagnosed with 
constant bilateral tinnitus.  While the Veteran's 
audiological diagnosis was slightly worse than prior 
examinations, the examiner did not provide an opinion as to 
whether either diagnosed disability interfered with the 
Veteran's ability to procure substantially gainful 
employment.  See QTC examination report, January 7, 2010.

Another VA psychiatric examination was conducted in January 
2010 as well.  The Veteran reported one incident of in-
service hospitalization, as well as current treatment for his 
psychiatric disability.  The Veteran arrived promptly for the 
interview, and he had a somewhat unkempt appearance.  His 
attitude was cooperative and relaxed, his affect was 
appropriate, his mood was good, and his speech and 
psychomotor activity were unremarkable.  He was oriented to 
person, place, and time, his thought process and content were 
unremarkable, and he did not report any delusions.  Though 
his intelligence was low/average, he understood the outcome 
of his behavior.  Behavior was appropriate, with no evidence 
of suicidal or homicidal thoughts.  Remote and recent memory 
was normal.  

The examiner provided a diagnosis of PTSD.  Following a 
review of the Veteran's complete record, to include all of 
the Veteran's service-connected disabilities, the examiner 
opined that the Veteran's current psychological status and 
functioning, as determined in the examination, demonstrated 
that he was fully capable of gainful employment.  It was 
further noted that there was not sufficient pathology present 
to prevent him from employment if this was the only 
consideration.  See VA examination report, January 19, 2010. 

An additional VA genitourinary examination, provided in 
January 2010, noted continued complaints of incontinence and 
erectile dysfunction.  The Veteran stated that it would be 
difficult to find employment due to incontinence.  The 
examiner noted that the Veteran had not worked since 1982, 
but that he was cutting down trees up to three months prior.  
The Veteran was unsure as to whether he would continue this 
activity.  The examiner stated that residuals of prostate 
cancer, hearing loss, tinnitus, and erectile dysfunction, did 
not render him incapable of engaging in gainful employment.  
It was noted that the Veteran needed access to a bathroom, 
but that no other accommodations would be needed.  While 
exertion made incontinence worse in some men, the examiner 
noted that the Veteran has been doing heavy work quite 
recently.  The examiner further noted that the Veteran had no 
difficulty carrying on a conversation in a normal tone, and 
it was his opinion that the Veteran's hearing loss did not 
affect his ability to work.  See VA examination report, 
January 19, 2010.

While the Veteran's entire record was reviewed, to include VA 
outpatient treatment reports, no medical opinions of record 
suggest that the Veteran is unemployable solely on the basis 
of his service-connected disorders.  As such, the Veteran's 
record is silent for objective testing or a medical opinion 
to demonstrate that he is unable to secure gainful employment 
as a result of his service-connected disabilities.

Based on the objective evidence of record, including the VA 
examinations and QTC examination of record, and the Veteran's 
own statements indicating that he is unable to procure 
gainful employment as a result of his service-connected 
disabilities, the Board finds that the Veteran's service-
connected disabilities do not prevent all forms of gainful 
employment.  It is clear that, during the pendency of this 
appeal, the Veteran has experienced significant occupational 
impairment, especially when taking into account his right arm 
and left leg amputations.  However, the record does not 
indicate that his occupational difficulties are solely the 
result of his service-connected disabilities.  In fact, the 
record is negative for any medical evidence to show that the 
Veteran is incapable of performing work within his field due 
to any service-connected disability, or any combination 
thereof.

No persuasive, competent medical evidence is of record to 
demonstrate that he is unable to obtain and/or maintain all 
forms of substantially gainful employment due to his service-
connected disabilities.  Additionally, the Board finds that 
the record does not present any unusual factors that might 
serve as a predicate for a finding of unemployability, aside 
from the amputation of two limbs.  However, as noted above, 
these amputations are the result of a work injury in 1982, as 
opposed to an in-service injury for which the Veteran is 
service connected.  The Veteran's service-connected 
disabilities alone have not been, in the Board's 
determination, so severely disabling as to have rendered him 
or the average person similarly situated unable to secure or 
follow substantially gainful employment, nor does the medical 
evidence of record reflect that any of his service-connected 
conditions would render him individually unable to follow any 
substantially gainful occupation.  

In fact, the most recent opinion of record, authored by his 
psychiatric examiner, stated that the Veteran's current 
psychological status and functioning, as determined in the 
examination, demonstrated that he was fully capable of 
gainful employment.  Further, during a general medical 
examination, it was opined that the Veteran needed access to 
a bathroom, but that no other accommodations would be needed 
in order to secure employment.  The examiner further noted 
that the Veteran had no difficulty carrying on a conversation 
in a normal tone, and it was his opinion that the Veteran's 
hearing loss did not affect his ability to work.
	
Therefore, the Board finds that the Veteran's service-
connected disabilities alone do not preclude him from 
engaging in substantially-gainful employment.  A combined 80 
percent rating contemplates impairment in the ability to 
perform substantially gainful employment due to the Veteran's 
service-connected disabilities.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  See 38 C.F.R. § 4.1.  The Board finds that 
the VA Schedule for Rating Disabilities and the disability 
evaluation assigned to the Veteran's service-connected 
disabilities under the schedular criteria accurately reflect 
the Veteran's overall impairment to his earning capacity.  

Therefore, a TDIU rating is not warranted.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


